Quillian, Judge.
In the instant case the notice of appeal was filed on May 12, 1969, over 30 days after the entry on April 9, 1969, of the order overruling the appellant’s motion for new trial. Hence, the appeal was not timely under the provisions of section 5 (a) of the Appellate Practice Act of 1965 as amended (Ga. L. 1965, pp. 18, 21; 1966, pp. 493, 496; 1968, pp. 1072, 1077; Code Ann. § 6-803 (a)). Where the *319notice of appeal is not filed within the time required and the record contains no extension of the time for filing, the appeal is subject to dismissal. Bailey v. State, 224 Ga. 48 (159 SE2d 286); Wilson v. McQueen, 224 Ga. 420 (162 SE2d 313).
Submitted July 7, 1969
Decided September 19, 1969.
J. Donald Bennett, for appellant.

Appeal dismissed.


Pannell and Evans, JJ., concur.